Citation Nr: 0320936	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  00-01 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied entitlement to service connection for a 
low back disorder and a left leg disorder.  

The veteran's appeal was previously before the Board in May 
2002, at which time the Board denied service connection for 
the two claimed disorders.  The veteran requested 
reconsideration of the May 2002 decision, which was denied in 
June 2002.  

The veteran appealed the May 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In his pleadings before the Court, he withdrew his 
claim for service connection for a left leg disorder.  In a 
December 2002 order the Court determined that the issue of 
entitlement to service connection for a left leg disorder had 
been abandoned on appeal.  That issue, accordingly, has been 
resolved and is no longer before the Board.  

In its December 2002 order, the Court vacated that portion of 
the May 2002 decision in which the Board denied service 
connection for a low back disorder and remanded that issue to 
the Board for compliance with the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).


REMAND

The Court, in its December 2002 order, remanded this issue so 
that a medical nexus opinion could be obtained with respect 
to the issue of the veteran's entitlement to service 
connection for a low back disability.  Although not mentioned 
by the Court, a principal reason for the remand appears to 
have been the case of Charles v. Principi, 16 Vet. App. 370 
(2002), which was prominently mentioned in briefs of both the 
veteran/appellant and the Secretary of Veterans Affairs.  The 
Board observes in passing that Charles was decided on October 
3, 2002, several months after the Board's May 7, 2002 
decision.  

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
In accordance with those provisions, the Board obtained 
additional evidence regarding the veteran's appeal, which 
consisted of a VA medical examination and nexus opinion.

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9, to the extent that the regulation allowed 
the Board to consider newly developed evidence in the first 
instance without waiver of the veteran's right to have that 
evidence first considered by the RO.  See Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1346-47 (Fed. Cir. 2003).  The veteran has not waived 
his right to have the July 2003 examination report and 
medical opinion considered by the RO.  Due to the Federal 
Circuit decision the appeal must be remanded to cure any 
procedural defect related to the Board's receipt of relevant 
evidence that has not yet been considered by the RO in the 
first instance.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993).

To ensure full compliance with due process requirements, the 
case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following development:

After undertaking any additional 
development deemed appropriate, VBA 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs  
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


